UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-1923



WESLEY EDWARD SMITH, III,

                     Plaintiff - Appellant,

          v.


PEPSI BOTTLING GROUP, INCORPORATED, PBG,

                     Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Robert S. Carr, Magistrate Judge.
(2:06-cv-00040)


Submitted:   February 27, 2008               Decided:   March 26, 2008


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wesley Edward Smith, III, Appellant Pro Se. Ashley Bryan Abel,
Jody M. Smitherman, JACKSON & LEWIS, LLP, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Wesley Edward Smith, III, appeals the magistrate judge’s

order dismissing his employment discrimination claims and granting

summary   judgment   in   favor   of   Pepsi   Bottling   Group   on   their

counterclaim for conversion.*     We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the magistrate judge.      See Smith v. Pepsi Bottling Group, No.

2:06-cv-00040 (D.S.C. Aug. 31, 2007).             Additionally, we deny

Smith’s motions for issuance of subpoenas and for preparation of

transcripts at government expense.        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                  AFFIRMED




     *
      This case was decided by a magistrate judge with the parties’
consent under 28 U.S.C. § 636(c) (2002).

                                  - 2 -